FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ GlaxoSmithKline plc (the Company) announces that in accordance with the authority granted by shareholders at the Company's Annual General Meeting on 1 May 2013 it purchased 59,500 of its Ordinary Shares of 25 pence each (Shares) on 20 February 2014. The highest price paid per Share was 1687.50 pence per Share. The lowest price paid per Share was 1676.00 pence per Share. The Company intends to hold these Shares in Treasury. The Company holds 488,696,169 of its Shares in Treasury, representing 9.14% of the total issued share capital of the Company. Including Shares which have been purchased but not yet settled, the Company holds 488,755,669 of its Shares in Treasury, representing 10.06% of the total voting rights in the Company. The Company has 4,858,097,909 Shares in issue (excluding Shares held in Treasury). This number represents the total voting rights in the Company and may be used by shareholders as the denominator for the calculations by which they can determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. This announcement does not constitute, or form part of, an offer or any solicitation of an offer to purchase or subscribe for securities in any jurisdiction and is in conformity with the Financial Conduct Authority's Disclosure and Transparency Rules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February 21, 2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
